 



Execution Copy
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on August 10,
2007 but effective as of the 1st day of March, 2007 (the “Effective Date”),
between HCC INSURANCE HOLDINGS, INC. (“HCC” or “Company”) JOHN N. MOLBECK, JR.
(“Executive”), sometimes collectively referred to herein as the “Parties.”
R E C I T A L S:
WHEREAS, Executive is to be employed as President and Chief Operating Officer
(“COO”) of HCC;
     WHEREAS, it is the desire of the Board of Directors of HCC (the “Board”) to
(i) directly engage Executive as an officer of HCC; and (ii) directly engage, if
elected, the services of Executive as a director of HCC or its subsidiaries or
affiliates; and
     WHEREAS, Executive is desirous of committing himself to serve HCC on the
terms herein provided.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
     1. Term. The Company hereby agrees to employ Executive as President and its
Chief Operating Officer and Executive hereby agrees to accept such employment,
on the terms and conditions set forth herein, for the period (the “Term”)
commencing on the Effective Date and expiring at the earlier to occur of
(a) 11:59 p.m. on December 31, 2010 (the “Expiration Date”) and (b) the
Termination Date (as hereinafter defined).
     2. Duties.
          (a) Duties as Employee of the Company. Executive shall, subject to the
supervision of the Chief Executive Officer of HCC (“CEO”), have general
management and control of HCC in the ordinary course of its business with all
such powers with respect to such management and control as may be reasonably
incident to such responsibilities. Executive may also be responsible for special
corporate projects as designated by the CEO, including any merger or acquisition
projects or the management of any acquired or merged subsidiaries. During normal
business hours, Executive shall devote substantially all of his time and
attention to diligently attending to the business of the Company. During the
Term, Executive shall not directly or indirectly render any services of a
business, commercial, or professional nature to any other person, firm,
corporation, or organization, whether for compensation or otherwise, without the
prior consent of the CEO. However, Executive shall have the right to engage in
such activities as may be appropriate in order to manage his personal
investments and in educational, charitable and philanthropic activities so long
as such activities do not interfere or conflict with the performance of his
duties to the Company hereunder. The conduct of such activity shall not be
deemed to materially interfere or conflict with Executive’s performance of his
duties until Executive has been notified in writing thereof and given a
reasonable period in which to cure same.

 



--------------------------------------------------------------------------------



 



          (b) Relinquishment. It is understood and agreed that Executive may be
asked to relinquish the position of Chief Operating Officer to a qualified
successor appointed by the Board of Directors, provided that such successor will
be a direct report of the President, and that such action shall in no way
(1) change the other current responsibilities of Executive or those which may be
added from time-to-time by the CEO, (2) constitute “Good Reason” or “Cause” (as
hereinafter defined), or (3) otherwise affect this Agreement.
          (c) Other Duties.
               (1) If elected, Executive agrees to serve in one or more
executive offices of any of HCC’s subsidiaries including managerial committees
or directorships, provided Executive is indemnified for serving in any and all
such capacities in a manner acceptable to the Company and Executive. Executive
agrees that while a full time employee he shall not be entitled to receive any
compensation, if elected, for serving as a director of HCC, or in any capacities
of HCC’s subsidiaries other than the compensation to be paid to Executive by the
Company pursuant to this Agreement. If Executive is not a full time employee of
the Company or its subsidiary, he shall be compensated as an outside director,
if elected.
               (2) Executive acknowledges and agrees that he has read and
considered the written business policies and procedures of HCC as posted on
HCC’s intranet and that he will abide by such policies and procedures throughout
the term of his employment with the Company. Executive further agrees that he
will familiarize himself with any amendments to the policies and procedures and
that he will abide by such policies and procedures as they may change from time
to time.
          (d) Work Situs. The Executive shall be entitled to work from an
off-site location as his office location for no more than two (2) months during
each calendar year provided that Executive remains available by telephone and
email while working off-site and further provided that Executive remains
available while at his off-site office location to return to Houston or
elsewhere, upon reasonable notice, as requested by the CEO. This period shall
not be considered vacation time for purposes of this Agreement.
     3. Compensation and Related Matters.
          (a) Base Salary. During the Term Executive shall receive a base salary
(the “Base Salary”) paid by the Company at the annual rate of $1,000,000.00
payable not less frequently than in substantially equal monthly installments (or
such other, more frequent times as executives of HCC normally are paid).
          (b) Deferred Compensation. During the Term Executive shall receive
deferred compensation (the “Deferred Compensation”) at the annual rate of
$350,000 or such greater amount as is approved by the Compensation Committee of
the Board (the “Compensation Committee”) in its discretion. Deferred
Compensation under this Agreement shall be accrued under one or more of the
Company’s deferred compensation plans as determined from time to time by the
Compensation Committee. Deferred Compensation accruals for a year shall be
credited monthly on a ratable basis throughout the year, unless more frequent
crediting is required by the applicable deferred compensation plan.
Notwithstanding anything herein to the contrary, such accruals of Deferred

2



--------------------------------------------------------------------------------



 




Compensation shall be subject to and shall be governed by the terms of the plan
under which accrued (including, without limitation, plan terms regarding the
crediting of income and the timing of distributions).
     (c) Bonus Payments. During the Term, Executive shall be eligible to
receive, in addition to the Base Salary, an annual cash bonus payment in amounts
to be determined as follows:
          (1) If Executive is a participant under the 2007 Incentive
Compensation Plan (the “Incentive Plan”) for a calendar year during the Term,
then Executive’s bonus payment, if any, for such year shall be determined and
paid in accordance with the terms of the Incentive Plan.
          (2) If Executive is not a participant in the Incentive Plan for a
calendar year during the Term, then Executive’s bonus payment, if any, for such
year shall be determined in the sole discretion of the Compensation Committee
and payable in a lump sum within 30 days after the Compensation Committee’s
determination of the amount of said cash bonus. The Board or Compensation
Committee may unilaterally reduce or eliminate any such annual bonus payment, if
any, up until the time the bonus is actually paid (and notwithstanding any
earlier, tentative determination of the bonus amount). There shall be no minimum
bonus payable to Executive under this subsection (2), and, except as provided in
Sections 4(b)(2), 4(c)(7), and 4(d)(7), no bonus shall be payable to Executive
pursuant to this subsection (2) for a year if Executive’s Termination Date
occurs at any time during such year..
     (d) Expenses. During the Term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him (in accordance with the policies and procedures established by
the Board for the Company’s senior executive officers) in performing services
hereunder, provided that Executive properly accounts therefor in accordance with
Company policy.
     (e) Medical and Other Benefits.
          (1) Other Benefits. From time to time the Company may make available
other compensation and employee benefit plans and arrangements. During the Term
Executive shall be eligible to participate in such other compensation and
employee benefit plans and arrangements, except the Company’s paid time off
policy, on the same basis as similarly situated senior executive officers and
key management employees of the Company, subject to and on a basis consistent
with the terms, conditions, and overall administration of such plans and
arrangements, as amended from time to time; provided, however, that medical
coverage under the Company’s group health plan shall be provided at no cost to
Executive. Nothing in this Agreement shall be deemed to confer upon Executive or
any other person (including any beneficiary or dependent of Executive) any
rights under or with respect to any such plan or arrangement or to amend any
such plan or arrangement, and Executive and each other person (including any
beneficiary) shall be entitled to look only to the express terms of any such
plan or arrangement for his or her rights thereunder. Nothing paid to Executive
under any such plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the Base Salary payable to Executive
pursuant to Section 3(a).

3



--------------------------------------------------------------------------------



 



     (2) Continuation of Health Coverage after Death.
          (i) If Executive’s employment ceases during the Term or after the
Expiration Date due to death, each “qualified beneficiary” (as defined by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)) of
Executive shall be eligible to continue coverage under the Company’s group
health plans in which the qualified beneficiary participated on the Termination
Date (including any successor health plans, the “Company Health Plans”) until
the expiration of the maximum required period for continuation coverage under
COBRA, determined as if such qualified beneficiary elected COBRA continuation
coverage and paid the required premium for such continuation coverage. The
Company shall pay the full required premium for such continuation coverage,
which shall satisfy any obligation to provide continuation coverage under COBRA
for such period.
          (ii) After the continuation coverage under subsection (i) above ends,
the Company shall reimburse Executive’s qualified beneficiaries who would have
been eligible for coverage under the Company Health Plans at such time had
Executive continued to be an active employee of the Company for the cost of the
premium for (A) an individual health insurance policy or policies which provide
benefits during the Extended Coverage Period (as hereinafter defined) which are
comparable in the aggregate to the benefits provided under the Company Health
Plans (exclusive of the Company’s health flexible spending account plan) or
(B) health coverage under any other employer health plan which is available to
the qualified beneficiaries and which provides benefits during the Extended
Coverage Period which are comparable in the aggregate to the benefits provided
under the Company Health Plans (exclusive of the Company’s health flexible
spending account plan); provided, however, that the Company shall not reimburse
the cost of such health coverage for a qualified beneficiary (including
Executive’s spouse) to the extent that coverage extends beyond the Extended
Coverage Period for such qualified beneficiary. Such reimbursement shall be
subject to the requirements of Section 3(e)(4).
     (3) Continuation of Health Coverage after Other Termination Events.
          (i) If Executive ceases to be an employee of the Company during the
term or after the Expiration Date for any reason other than death (including,
without limitation, due to a termination for Cause), Executive and each of his
qualified beneficiaries shall be eligible to continue coverage under the Company
Health Plans in which they participate on the Termination Date until the
expiration of the maximum required period for continuation coverage under COBRA,
determined as if Executive and each such qualified beneficiary elected COBRA
continuation coverage and paid the required premium for such continuation
coverage. The Company shall pay the full required premium for such continuation
coverage, which shall satisfy any obligation to provide continuation coverage
under COBRA for such period.

4



--------------------------------------------------------------------------------



 



     (ii) After the continuation coverage under subsection (i) above ends, the
Company shall reimburse Executive for the cost of the premium for (A) an
individual health insurance policy or policies which provide benefits to
Executive and his qualified beneficiaries who would have been eligible for
coverage under the Company Health Plans at such time had Executive continued to
be an active employee of the Company during the Extended Coverage Period (as
hereinafter defined), which benefits are comparable in the aggregate to the
benefits provided under the Company Health Plans (exclusive of the Company’s
health flexible spending account plan and determined after applying the Company
Health Plan provisions regarding coordination of benefits if other health
coverage (including Medicare) is available to Executive) or (B) health coverage
under any other employer health plan which is available to Executive and such
qualified beneficiaries and which provides benefits during the Extended Coverage
Period which are comparable in the aggregate to the benefits provided under the
Company Health Plans (exclusive of the Company’s health flexible spending
account plan); provided, however, that the Company shall not reimburse the cost
of such health coverage for Executive or for a qualified beneficiary (including
Executive’s spouse) to the extent such coverage extends beyond the Extended
Coverage Period for Executive or for such qualified beneficiary. Such
reimbursement shall be subject to the requirements of Section 3(e)(4).
          (4) The amount of expenses eligible for reimbursement under the
provisions of Sections 3(e)(2) and 3(e)(3) which refer to this Section 3(e)(4)
during the taxable year of the recipient of such reimbursements shall not affect
the expenses eligible for reimbursement in any other taxable year. The recipient
must submit such eligible expenses to the Company within a reasonable period of
time after the expenses are incurred, and payment for any such expenses must
occur on or before the last day of the recipient’s taxable year following the
taxable year in which the expense was incurred (expenses submitted after this
payment deadline shall not be eligible for reimbursement). The right to
reimbursement of such expenses is not subject to liquidation or exchange for any
other benefit.
          (5) The “Extended Coverage Period” for Executive or a qualified
beneficiary (including Executive’s spouse) is the period (i) beginning on the
date on which deemed COBRA continuation coverage ends and (ii) ending on the
earlier to occur of (A) in the case of Executive, the date Executive dies and,
in the case of Executive’s spouse, the date Executive’s spouse dies and (B) the
date on which Executive’s qualified beneficiary (other than Executive’s spouse)
would have ceased to be eligible for coverage under the terms of the Company
Health Plans if Executive had continued to be an active employee of the Company.
     (f) Vacations. Executive shall be entitled to thirty (30) paid vacation
days per year during the Term, or such additional number as may be determined by
the Board from time to time, but in no event shall any unused vacation days
carry over from year-to-year. For purposes of this Section, weekends shall not
count as vacation days, and Executive shall also be entitled to all paid
holidays given by the Company to its senior executive officers.

5



--------------------------------------------------------------------------------



 



     (g) Life Insurance. The Company shall provide to Executive a term life
insurance policy or policies in an aggregate face amount of $1,000,000.00 and
shall pay the premiums therefor during the Term. Upon Executive’s cessation as
an employee of the Company during or after the Term for any reason other than
death, the Company shall assign such policy or policies to Executive. The life
insurance provided for in this Section 3(g) shall be in addition to the group
life insurance program covering Executive and substantially all of the employees
of the Company during the Term.
     (h) Proration. The Base Salary, bonus, and vacation payable to Executive
hereunder in respect of any calendar year during which Executive is employed by
the Company for less than the entire year, unless otherwise provided in the
applicable arrangement, shall be prorated in accordance with the number of days
in such calendar year during which he is so employed. The amounts payable to
Executive pursuant to subsection (i) below in respect of any month during which
Executive is employed by the Company for less than the entire month shall be
prorated in accordance with the number of days in such month during which he is
so employed.
     (i) Car Allowance. The Company shall pay Executive a car allowance of
$3,000.00 per month during the Term.
     (j) Estate Planning. The Company shall reimburse Executive for amounts
expended, not to exceed $46,130.89, during the Term for personal estate planning
and wealth preservation.
     (k) Air Travel. During the Term Executive shall be entitled to domestic
first class and international club business class air travel, where available,
when traveling on Company business, and Executive agrees to use any upgrade
programs or opportunities for such travel whenever feasible. During the Term
Executive shall, upon approval of the CEO of HCC, have use of the Company’s
aircraft for business travel. During the Term, Executive shall, upon approval of
the CEO of HCC, have use of the Company’s aircraft for personal travel in North
America provided that such travel shall be limited to seventeen (17) trips
during the Term with a maximum of six (6) trips in any year. Personal use of the
Company’s aircraft shall be taxable to Executive based on the then-current
Internal Revenue Service rules for the taxation of such benefit.
     (l) Other Perquisites. In addition to the benefits, compensation, bonuses,
and other payments provided herein, Executive shall be entitled to receive any
additional payments or perquisites as are determined at the sole discretion of
the Compensation Committee.
     (m) Stock Options. Stock options, if any, issued to Executive during the
Term shall be issued under a stock option agreement containing terms with
respect to vesting and exercise upon the occurrence of certain termination
events that are substantially the same as those set forth on Exhibit 3(l)
hereto, subject to any then required approval by the Compensation Committee of
the Board.

6



--------------------------------------------------------------------------------



 



     4. Termination.
          (a) Definitions.
               (1) "Cause” shall mean any of the following:
                    (i) Material dishonesty by Executive which is not the result
of an inadvertent or innocent mistake of Executive with respect to the Company
or any of its subsidiaries;
                    (ii) Willful misfeasance or nonfeasance of duty by
Executive;
                    (iii) Material violation by Executive of any material term
of this Agreement; or
                    (iv) Conviction of Executive of any felony, any crime
involving moral turpitude, or any crime (other than a vehicular offense not
involving DUI or personal injury) which in some material fashion results in the
injury of the Company’s and any of its subsidiaries’ reputation, business, or
business relationships.
Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the Board supplying the particulars
of Executive’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the Board, with his
attorney if so desired by Executive, and following which the Board reaffirms
that Executive has been terminated for Cause as of the date set forth in the
final notice to Executive.
               (2) A "Change of Control” shall be deemed to have occurred if:
                    (i) Any “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934) other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of 50% or more of the
Company’s then outstanding voting common stock; or
                    (ii) The shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (a) in which a majority of the directors of the surviving entity
were directors of the Company prior to such consolidation or merger, and
(b) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being changed into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
surviving entity outstanding immediately after such merger or consolidation; or

7



--------------------------------------------------------------------------------



 



                    (iii) The shareholders approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
               (3) A "Disability” shall mean the inability of Executive to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. Executive shall be considered to have a Disability (i) if he is
determined to be totally disabled by the Social Security Administration or
(ii) if he is determined to be disabled under HCC’s long-term disability plan in
which Executive participates and if such plan defines “disability” in a manner
that is consistent with the immediately preceding sentence.
               (4) A "Good Reason” shall mean any of the following (without
Executive’s express written consent):
                    (i) A material diminution in Executive’s authority, duties
or responsibilities;
                    (ii) A material diminution in Executive’s Base Salary;
                    (iii) A relocation of the Company’s principal executive
offices, or Executive’s relocation to any place other than the principal
executive offices, exceeding a distance of fifty (50) miles from the Company’s
current executive office located in Houston, Texas, except for reasonably
required travel by Executive on the Company’s business; or
                    (iv) Any material breach by the Company of any provision of
this Agreement.
However, Good Reason shall exist with respect to a matter specified above only
if such matter is not corrected by the Company within thirty (30) days after the
Company’s receipt of written notice of such matter from Executive. Any such
notice from Executive must be provided within thirty (30) days after the initial
existence of the specified event. In no event shall a termination by Executive
occurring more than ninety (90) days following the initial date of the event
described above be a termination for Good Reason due to such event. For the
avoidance of doubt, termination in the event of a Change of Control in
accordance with Section 4(f) is not a termination for Good Reason and shall not
be subject to the time limitations set forth above.
               (5) "Termination Date” shall mean the date Executive’s employment
with the Company terminates or is terminated for any reason pursuant to this
Agreement (including due to the lapse of the Agreement after the Expiration
Date). For purposes of Sections 4(d), 4(f), 6, and 19(a), Executive’s employment
with the Company shall be considered terminated only if Executive has a
“separation from service” with the Company and its controlled subsidiaries and
affiliates as such term is defined for purposes of sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (including any
related Treasury regulations) (the “Code”). To the extent permitted by Code
section 409A, Executive may be considered to have such a separation from service
even if (i) he continues to provide services as a non-employee director of

8



--------------------------------------------------------------------------------



 



the Company or any of its controlled subsidiaries or affiliates and/or (ii) he
continues to provide limited services as an employee or independent contractor
of the Company or any of its controlled subsidiaries or affiliates.
     (b) Termination Without Cause, or Termination For Good Reason: Benefits. In
the event the Company terminates Executive’s employment with the Company without
Cause during the Term, or if Executive terminates his employment with the
Company for Good Reason during the Term, this Agreement shall terminate and
Executive shall be entitled to the following severance benefits:
          (1) An amount equal to the Base Salary that would have been payable
after the Termination Date and before the Expiration Date or for twelve
(12) months, whichever period is longer, payable in a lump sum in cash,
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date. Such amount shall be paid
within thirty (30) days after the Termination Date and, in any event, shall be
paid after such Termination Date and before March 15 of the year following the
year containing such Termination Date;
          (2) An amount equal to the Deferred Compensation that would have been
accrued after the Termination Date and before the Expiration Date or for twelve
(12) months, whichever period is longer, payable in a lump sum in cash,
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date. Such amount shall be paid
within thirty (30) days after the Termination Date and, in any event, shall be
paid after such Termination Date and before March 15 of the year following the
year containing such Termination Date.
          (3) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall not be entitled to any bonus
payments after the Termination Date;
          (4) A lump sum cash payment in the amount of $4,650.00 times the
number of months after the Termination Date and before the Expiration Date in
lieu of any other benefits that cease on the Termination Date. Such amount shall
be appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date. Executive shall not be entitled to any
additional payments for such other benefits;
          (5) Health coverage or reimbursement for the cost of health coverage
as provided in Section 3(e)(3);
          (6) All accrued Base Salary through the Termination Date and all
unreimbursed expenses through the Termination Date in accordance with
Section 3(d). Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date;

9



--------------------------------------------------------------------------------



 



          (7) If any payment or benefit received or to be received by Executive
from the Company pursuant to this Section 4(b) (the “Section 4(b) Payments”)
would be subject to the excise tax imposed by Code section 4999 (the “4999
Excise Tax”), the Company shall pay Executive, at the time specified below, an
additional amount (the “Section 4(b) Gross-Up Payment”) such that the net amount
that Executive retains, after deduction of the 4999 Excise Tax on the Section
4(b) Payments and any federal, state, and local income taxes, employment taxes,
and additional 4999 Excise Taxes upon the Section 4(b) Gross-Up Payment, and any
interest, penalties, or additions to tax payable by Executive with respect
thereto, shall be equal to the total present value (using the applicable federal
rate (as defined in section 1274(d) of the Code) in such calculation) of the
Section 4(b) Payments at the time such payments are to be made. Payment of such
additional amount shall occur on or before the earlier to occur of (i) the date
which the Company is required to withhold any such taxes and (ii) the date on
which Executive remits such taxes to the Internal Revenue Service (to the extent
not withheld). For purposes of determining the amount of the Section 4(b)
Gross-Up Payment, Executive shall be deemed to pay federal income taxes at the
highest marginal rates of federal income taxation applicable to individuals in
the calendar year in which the Section 4(b) Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of
Executive’s residence in the calendar year in which the Section 4(b) Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account any limitations applicable to individuals subject to federal income tax
at the highest marginal rates. This Section 4(b)(7) does not require the Company
to pay, reimburse, or gross up Executive with respect to excise taxes imposed
under any other section of the Code (including, but not limited to, Code section
409A) or under state or local law; and
          (8) Executive shall be free to accept other employment, and there
shall be no offset of any employment compensation earned by Executive in such
other employment against payments due Executive unless specified under this
Section, Without limiting the foregoing, there shall be no offset of any
compensation received from such other employment against the Base Salary set
forth above, unless Executive accepts employment that is in violation of his
obligations under Section 5 of this Agreement.
     (c) Termination In Event of Death: Benefits. If Executive’s employment is
terminated by reason of Executive’s death during the Term, this Agreement shall
terminate without further obligation to Executive’s legal representatives under
this Agreement, other than for
          (1) Payment of all accrued Base Salary and unreimbursed expenses (in
accordance with Section 3(d)) due through the date of death. Such amounts shall
be paid to Executive’s estate in a lump sum in cash within thirty (30) days
after the Termination Date;
          (2) Health coverage or reimbursement for the cost of health coverage
for Executive’s eligible qualified beneficiaries in accordance with
Section 3(e)(2);
          (3) A lump sum cash payment in the amount of $4,650.00 times the
lesser of (i) eighteen (18) months or (ii) the number of months after
Executive’s death and before the Expiration Date in lieu of any other benefits
that cease on the date of Executive’s death. Such amount shall be appropriately
discounted for present value at the rate of return on 90-day Treasury

10



--------------------------------------------------------------------------------



 




bills in existence at the Termination Date and shall be paid to Executive’s
estate within thirty (30) days after the Termination Date and, in any event,
shall be paid after such Termination Date and before March 15 of the year
following the year containing such Termination Date. Executive shall not be
entitled to any additional payments for such other benefits;
          (4) Payment of an additional amount equal to Executive’s Base Salary
for the lesser of (i) eighteen (18) months or (ii) the period from the
Termination Date to the Expiration Date. Such amount shall be appropriately
discounted for present value at the rate of return on 90-day Treasury bills in
existence at the Termination Date and shall be paid to Executive’s estate in a
lump sum in cash within thirty (30) days after the Termination Date; provided
that such amount shall in any event be paid after such Termination Date and
before March 15 of the year following the year containing such Termination Date;
          (5) Payment of an additional amount equal to the Deferred Compensation
that would have been accrued after the Termination Date and before the
Expiration Date or for eighteen (18) months, whichever period is shorter. Such
amount shall be appropriately discounted for present value at the rate of return
on 90-day Treasury bills in existence at the Termination Date and shall be paid
to Executive’s estate in a lump sum in cash within thirty (30) days after the
Termination Date; provided that such amount shall in any event be paid after
such Termination Date and before March 15 of the year following the year
containing such Termination Date;
          (6) An amount equal to the total Consulting Fees (as hereinafter
defined) that would have been payable during the Consulting Period (as
hereinafter defined) had Executive retired on the Expiration Date and provided
Consulting Services (as hereinafter defined) during such period in accordance
with Section 6, payable in a lump sum in cash, appropriately discounted for
present value at the rate of return on 90-day Treasury bills in existence at the
Termination Date. Such amount shall be paid within thirty (30) days after the
Termination Date; and
          (7) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(c)(2) with respect to the year in which Executive
dies; provided that the payment of any such bonus, if any, shall in any event
occur on or after such date of death and before March 15 of the year following
the year of death.
     (d) Termination In Event of Disability: Benefits. If Executive’s employment
is terminated by reason of Executive’s Disability during the Term, this
Agreement shall terminate and Executive shall be entitled to the following
benefits:
          (1) Payment of all accrued Base Salary through the Termination Date
and all unreimbursed expenses through the Termination Date in accordance with
Section 3(d). Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date;
          (2) Health coverage or reimbursement for the cost of health coverage
as provided in Section 3(e)(3);

11



--------------------------------------------------------------------------------



 



          (3) Payment of an additional amount equal to Executive’s Base Salary
for the lesser of (i) eighteen (18) months or (ii) the period from the
Termination Date to the Expiration Date. Such amount shall be paid to Executive
in a lump sum in cash, appropriately discounted for present value at the rate of
return on 90-day Treasury bills in existence at the Termination Date, within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date;
          (4) Payment of an additional amount equal to the Deferred Compensation
that would have been accrued after the Termination Date and before the
Expiration Date or for eighteen (18) months, whichever period is shorter. Such
amount shall be paid to Executive in a lump sum in cash, appropriately
discounted for present value at the rate of return on 90-day Treasury bills in
existence at the Termination Date, within thirty (30) days after the Termination
Date and, in any event, shall be paid after such Termination Date and before
March 15 of the year following the year containing such Termination Date;
          (5) A lump sum cash payment in the amount of $4,650.00 times the
number of months after the Termination Date and before the Expiration Date in
lieu of any other benefits that cease on the Termination Date. Such amount shall
be appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date. Executive shall not be entitled to any
additional payments for such other benefits;
          (6) An amount equal to the total Consulting Fees (as hereinafter
defined) that would have been payable during the Consulting Period (as
hereinafter defined) had Executive retired on the Expiration Date and provided
Consulting Services (as hereinafter defined) during such period in accordance
with Section 6, payable in a lump sum in cash, appropriately discounted for
present value at the rate of return on 90-day Treasury bills in existence at the
Termination Date. Such amount shall be paid within thirty (30) days after the
Termination Date and, in any event, shall be paid after such Termination Date
and before March 15 of the year following the year containing such Termination
Date; and
          (7) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(c)(2) with respect to the year in which
Executive’s employment terminates due to Disability; provided that any payment
of such bonus, if any, shall in any event occur on or after such Termination
Date and before March 15 of the year following the year containing such
Termination Date.
     (e) Voluntary Termination by Executive and Termination for Cause: Benefits.
Executive may terminate his employment with the Company without Good Reason
(excluding a termination pursuant to Section 4(f)) by giving written notice of
his intent and stating an effective Termination Date at least ninety (90) days
after the date of such notice; provided, however, that the Company may
accelerate such effective date by paying Executive’s Base Salary and crediting
Executive’s Deferred Compensation through the proposed Termination Date and also

12



--------------------------------------------------------------------------------



 



vesting awards (including stock option awards granted on, before, or after the
Effective Date) that would have vested but for this acceleration of the proposed
Termination Date. The provisions of this Section 4(e) requiring the vesting of
any stock options due to the Company’s acceleration of the Termination Date
constitute an amendment to the terms of each applicable option agreement. Upon
such a termination by Executive, or upon termination for Cause by the Company,
this Agreement shall terminate, except as provided in Section 6, and the Company
shall pay to Executive
          (1) Payment of all accrued Base Salary through the Termination Date
and all unreimbursed expenses through the Termination Date in accordance with
Section 3(d). Such amounts shall be paid to Executive in a lump sum in cash
within sixty (60) days after the Termination Date; and
          (2) Health coverage or reimbursement for the cost of health coverage
as provided in Section 3(e)(3).
     (f) Voluntary Termination by Executive after a Change of Control: Benefits.
Upon the occurrence of a Change in Control, Executive may elect to voluntarily
terminate his employment with the Company for any reason (or no reason) within
one-hundred eighty (180) days after the date of the Change of Control. In the
event Executive elects such termination, this Agreement shall terminate and
Executive shall be entitled to the following severance benefits:
          (1) An amount equal to the Base Salary that would have been payable
after the Termination Date and before the Expiration Date or for twelve
(12) months, whichever period is longer, payable in a lump sum in cash,
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date. Such amount shall be paid
within sixty (60) days after the Termination Date and, in any event, shall be
paid after such Termination Date and before March 15 of the year following the
year containing such Termination Date; provided, however, that if upon the
Termination Date Executive is a “specified employee” within the meaning of Code
section 409A, then payment of such amount shall be deferred until the date that
is six (6) months following the Termination Date in accordance with
Section 19(a). Executive shall not have the right to designate the taxable year
of such payment;
          (2) An amount equal to the Deferred Compensation that would have been
accrued after the Termination Date and before the Expiration Date or for twelve
(12) months, whichever period is longer, payable in a lump sum in cash,
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date. Such amount shall be paid
within sixty (60) days after the Termination Date and, in any event, shall be
paid after such Termination Date and before March 15 of the year following the
year containing such Termination Date; provided, however, that if upon the
Termination Date Executive is a “specified employee” within the meaning of Code
section 409A, then payment of such amount shall be deferred until the date that
is six (6) months following the Termination Date in accordance with
Section 19(a). Executive shall not have the right to designate the taxable year
of such payment;
          (3) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(c)(2) with respect to such year (determined as if

13



--------------------------------------------------------------------------------



 



Executive had remained employed for the full year for which the bonus is
payable); provided that the payment of any such bonus, if any, shall occur on or
after the Termination Date and before March 15 of the year following the year in
which the Termination Date. Notwithstanding the foregoing provisions of this
subsection, if upon the Termination Date Executive is a “specified employee”
within the meaning of Code section 409A, then payment of any Incentive Plan or
other bonus payments (as applicable) otherwise payable during the first six
(6) months following the Termination Date shall be deferred until the date that
is six (6) months following the Termination Date in accordance with
Section 19(a);
          (4) A lump sum cash payment in the amount of $4,650.00 times the
number of months after the Termination Date and before the Expiration Date in
lieu of any other benefits that cease on the Termination Date. Such amount shall
be appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
sixty (60) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date; provided, however, that if upon the
Termination Date Executive is a “specified employee” within the meaning of Code
section 409A, then payment of such amount shall be deferred until the date that
is six (6) months following the Termination Date in accordance with
Section 19(a). Executive shall not be entitled to any additional payments for
such other benefits. Executive shall not have the right to designate the taxable
year of such payment;
          (5) Health coverage or reimbursement for the cost of health coverage
as provided in Section 3(e)(3);
          (6) All accrued Base Salary through the Termination Date and all
unreimbursed expenses through the Termination Date in accordance with
Section 3(d). Such amounts shall be paid to Executive in a lump sum in cash
within sixty (60) days after the Termination Date; and
          (7) If any payment or benefit received or to be received by Executive
from the Company pursuant to this Section 4(f) (the “Section 4(f) Payments”)
would be subject to the 4999 Excise Tax (as defined in Section 4(b)(7), the
Company shall pay Executive, at the time specified below, an additional amount
(the “Section 4(f) Gross-Up Payment”) such that the net amount that Executive
retains, after deduction of the 4999 Excise Tax on the Section 4(f) Payments and
any federal, state, and local income taxes, employment taxes, and additional
4999 Excise Taxes upon the Section 4(f) Gross-Up Payment, and any interest,
penalties, or additions to tax payable by Executive with respect thereto, shall
be equal to the total present value (using the applicable federal rate (as
defined in section 1274(d) of the Code) in such calculation) of the Section 4(f)
Payments at the time such payments are to be made. Payment of such additional
amount shall occur on or before the earlier to occur of (i) the date which the
Company is required to withhold any such taxes and (ii) the date on which
Executive remits such taxes to the Internal Revenue Service (to the extent not
withheld). For purposes of determining the amount of the Section 4(f) Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
marginal rates of federal income taxation applicable to individuals in the
calendar year in which the Section 4(f) Gross-Up Payment is to be made and state
and local income taxes at the highest marginal rates of taxation applicable to
individuals as are in effect in the state and locality of Executive’s residence
in the

14



--------------------------------------------------------------------------------



 




calendar year in which the Section 4(f) Gross-Up Payment is to be made, net of
the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account any limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. This Section 4(f)(7) does not require the Company to pay, reimburse, or
gross up Executive with respect to excise taxes imposed under any other section
of the Code (including, but not limited to, Code section 409A) or under state or
local law; and
          (8) Executive shall be free to accept other employment, and there
shall be no offset of any employment compensation earned by Executive in such
other employment against payments due Executive under this Section. Without
limiting the foregoing, there shall be no offset of any compensation received
from such other employment against the Base Salary set forth above unless
Executive accepts employment that is in violation of his obligations under
Section 5 of this Agreement.
          (g) Director Positions. Upon termination of employment for any reason,
Executive shall immediately tender his resignation from any and all officer,
Board, and other board of director positions held with the Company and/or any of
its subsidiaries and affiliates.
     5. Non-Competition, Non-Solicitation and Confidentiality. At the inception
of this employment relationship, and continuing on an ongoing basis, the Company
agrees to give Executive Confidential Information (including, without
limitation, Confidential Information, as defined below, of the Company’s
affiliates) which Executive has not had access to or knowledge of before the
execution of this Agreement. At the time this Agreement is made, the Company
agrees to provide Executive with initial and ongoing Specialized Training, which
Executive has not had access to or knowledge of before the execution of this
Agreement. “Specialized Training” includes the training the Company provides to
its employees that is unique to its business and enhances Executive’s ability to
perform Executive’s job duties effectively. Specialized Training includes,
without limitation, orientation training; sales methods/techniques training;
operation methods training; and computer and systems training.
     In consideration of the foregoing, Executive agrees as follows:
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for the Company’s promise to provide Executive with Confidential
Information and Specialized Training, during the Term he will not compete, or
prepare to compete, with the Company by engaging in the conception, design,
development, production, marketing, or servicing of any product or service that
is substantially similar to the products or services which the Company provides,
and that he will not work for, in any capacity, assist, or become affiliated
with as an owner, partner, etc., either directly or indirectly, any individual
or business which offers or performs services, or offers or provides products
substantially similar to the services and products provided by Company.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) which might adversely affect the Company or its affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor

15



--------------------------------------------------------------------------------



 




from a supplier, contractor, distributor, subcontractor, customer or other
entity with which the Company does business, and that Executive will promptly
inform the Chairman of the Board of the Company in writing as to each offer
received by Executive to engage in any such activity. Executive further agrees
to disclose to the Company any other facts of which Executive becomes aware
which might in Executive’s good faith judgment reasonably be expected to involve
or give rise to a Conflict of Interest or potential Conflict of Interest.
     (c) Non-Competition After Termination. Executive agrees that Executive
shall not, at any time during the period of two (2) years after the termination
of the Term for any reason, within any of the markets in which the Company has
sold products or services or formulated a plan to sell products or services into
a market during the last twelve (12) months of Executive’s employ; engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked or with respect to which Executive had access to Confidential
Information while employed by the Company; provided however, that this Section
5(c) shall not operate to prevent Executive from engaging in retail insurance or
re-insurance activities during such period to the extent such activities do not
compete or permit any other person or entity to compete with any business the
Company or its Affiliates were engaged in at the time of such termination.
Executive shall be precluded from service as a member of the Board of Directors
of any insurance company or insurance holding company during the Restricted
Period.. Following the expiration of said two (2) year period, Executive shall
continue to be obligated under the Confidential Information Section of this
Agreement not to use or to disclose Confidential Information of the Company so
long as it shall not be publicly available. It is understood that the
geographical area set forth in this covenant is divisible so that if this clause
is invalid or unenforceable in an included geographic area, that area is
severable and the clause remains in effect for the remaining included geographic
areas in which the clause is valid.
     (d) Non-Solicitation of Customers. Executive further agrees that for a
period of two (2) years after the termination of the Term, he will not solicit
or accept any business from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) months of his employment.
     (e) Non-Solicitation of Employees. Executive agrees that for the duration
of the Term, and for a period of two (2) years after the termination of the Term
he will not either directly or indirectly, on his own behalf or on behalf of
others, solicit, attempt to hire, or hire any person employed by the Company or
any person that has been employed by the Company within the previous six
(6) months to work for Executive or for another entity, firm, corporation, or
individual.
     (f) Confidential Information. Executive further agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company. This Section shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement. Executive’s obligations under this Section with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of

16



--------------------------------------------------------------------------------



 



such information obtained separately. It is understood that such Confidential
Information and proprietary information of the Company include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Company. Confidential Information is defined to include
information: (1) disclosed to or known by Executive as a consequence of or
through his employment with the Company; (2) not generally known outside the
Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.
     (g) Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company. The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, Executive’s residence or houses, and on the premises of the Company
upon termination of Executive’s employment and at any time during employment by
the Company to ensure compliance with the terms of this Agreement. All office
equipment, telecommunications equipment and equipment of a like or similar kind
installed by the Company at the residence of Executive to facilitate necessary
communication and assist Executive in the performance of his duties shall be
conveyed to Executive without the payment of consideration upon termination of
Executive’s employment for any reason and after an opportunity for inspection
and removal of Company information. The Parties understand and agree that the
materials described in this Section 5(g) exclude all of Executive’s personal
files, personal e-mail correspondence, personal notes and professional readers.
     (h) Reaffirm Obligations. Upon termination of his employment with the
Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
     (i) Prior Disclosure. Executive represents and warrants that he has not
used or disclosed any Confidential Information he may have obtained from the
Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
     (j) Confidential Information of Prior Companies. Executive will not
disclose or use during the period of his employment with the Company any
proprietary or Confidential Information or copyrighted works which Executive may
have acquired because of employment with an employer other than the Company or
acquired from any other third party, whether such information is in Executive’s
memory or embodied in a writing or other physical form.

17



--------------------------------------------------------------------------------



 



          (k) Breach. Executive agrees that any breach of Sections 5(a), (c),
(d), (e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies the Company may have, the Company is entitled to
obtain injunctive relief against Executive. Nothing herein, however, shall be
construed as limiting Company’s right to pursue any other available remedy at
law or in equity, including recovery of damages and termination of this
Agreement and/or any payments that may be due pursuant to this Agreement;
provided, no payments to Executive under Section 6 shall be offset for any
purpose, so long as Executive continues to provide the Consulting Services.
          (l) Right to Enter Agreement. Executive represents and covenants to
Company that he has full power and authority to enter into this Agreement and
that the execution of this Agreement will not breach or constitute a default of
any other agreement or contract to which he is a party or by which he is bound.
          (m) Extension of Post-Employment Restrictions. In the event Executive
breaches Sections 5(c), (d), or (e) above, the restrictive time periods
contained in those provisions will be extended by the period of time Executive
was in violation of such provisions. The restrictive time periods contained in
Sections 5(c), (d), or (e) shall likewise be extended during any time period in
which litigation is pending by Executive against the Company or by the Company
against Executive with regard to the enforcement of the provisions of Section 5
of this Agreement.
          (n) Enforceability. The agreements contained in Section 5 are
independent of the other agreements contained herein. Accordingly, failure of
the Company to comply with any of its obligations outside of this Section does
not excuse Executive from complying with the agreements contained herein.
          (o) Ownership in Publicly Traded Company. The Executive’s ownership in
a publicly traded business entity in competition with the Company shall not be
regarded by the Parties as employment in a competitive activity in violation of
this Section, provided that Executive’s ownership interest in such company is
passive and constitutes no more than a two percent (2%) ownership in the stock
of such publicly traded company.
     6. Consulting Agreement. Upon Executive’s cessation as an employee of the
Company during or after the Term for any reason other than death or Disability,
Executive agrees to serve and the Company agrees to retain Executive as a
consultant (as an independent contractor and not as an employee), for a period
of six (6) years and nine (9) months (the “Consulting Period”). The Executive
shall not be entitled to any benefits provided to active Company employees
generally during the Consulting Period, but shall be entitled to any payments
required under this Agreement, without any offset for the additional payments
provided in this Section 6.
          (a) The Executive agrees to provide, if requested, up to but not to
exceed a maximum of 600 hours of service per calendar year during the Consulting
Period (the “Consulting Services”), as required by the Company, provided,
however, that the total hours of Consulting Services shall not exceed 1,350
during the entire Consulting Period, and provided, further, that, unless waived
by Executive, he shall not be required to perform Consulting Services for more
than four (4) days during any one (1) calendar week or more than eight (8) hours
in any one twenty four (24) hour period.

18



--------------------------------------------------------------------------------



 



     (b) For each month during the Consulting Period, HCC shall pay Executive an
amount (the “Consulting Fees”) equal to the annual consulting fee of $256,200
divided by twelve (12). Such amount shall be payable monthly, in arrears,
beginning on the last day of the month containing the Termination Date;
provided, however, that if upon the Termination Date Executive is a “specified
employee” within the meaning of Code section 409A, then payment of any
Consulting Fees otherwise payable during the first six (6) months following the
Termination Date shall be deferred until the date that is six (6) months
following the Termination Date in accordance with Section 19(a). Subject to
early termination due to a failure to provide Consulting Services during a
period of twenty-four (24)-consecutive months (as described below), Executive’s
right to receive Consulting Fees under this Section 6 shall be fully vested as
of the date of this Agreement.
     (c) The Consulting Services to be provided shall be commensurate with
Executive’s training, background, experience and prior duties with the Company.
Executive agrees to make himself reasonably available to provide such Consulting
Services during the Consulting Period; provided, however, the Company agrees
that it shall provide reasonable advance notice to Executive of its expected
consulting needs and any request for Consulting Services hereunder shall not
unreasonably interfere with Executive’s other business activities and personal
affairs as determined in good faith by Executive. In addition, Executive shall
not be required to perform any requested Consulting Services which, in
Executive’s good faith opinion, would cause Executive to breach any fiduciary
duty or contractual obligation Executive may have to another employer.
Executive’s travel time shall constitute hours of Consulting Services for
purposes of this Section 6. The Parties contemplate that, when appropriate, the
Consulting Services shall be performed at Executive’s office or residence and at
the Company’s executive offices in Houston, Texas and may be performed at such
other locations only as they may mutually agree upon. Executive shall be
properly reimbursed for all travel and other expenses reasonably incurred by
Executive in rendering the Consulting Services.
     (d) If Executive fails or refuses to provide Consulting Services as
reasonably requested within any consecutive twenty-four (24)-month period other
than due to death or Disability, the Company shall have no further obligation to
pay Consulting Fees to Executive under this Section 6, and Executive shall have
no further obligation to provide Consulting Services.
     (e) In the event of Executive’s death or Disability during the Consulting
Period, the Company shall pay to Executive (or Executive’s estate in the case of
Executive’s death) the remaining Consulting Fees for the Consulting Period in a
lump sum in cash, appropriately discounted for present value at the rate of
return on 90-day Treasury bills in existence at the date of Executive’s death or
Disability. Such amount shall be paid within thirty (30) days after the date of
Executive’s death or Disability; provided, however, that with respect to any
such payment that would be made as a result of Executive’s Disability, if such
payment would be made within six (6) months after the Termination Date and if
Executive is a “specified employee” within the meaning of Code section 409A as
of the Termination Date, then such payment shall be deferred until the date that
is six (6) months following the Termination Date in accordance with
Section 19(a).
     (f) Any period during which Executive is subject to restrictions under
Sections 5(c)-5(e) shall run concurrently with Executive’s Consulting Period.

19



--------------------------------------------------------------------------------



 



     7. Assignment. This Agreement cannot be assigned by Executive. The Company
may assign this Agreement only to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and assets of the Company provided such successor expressly agrees in
writing reasonably satisfactory to Executive to assume and perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession and assignment had taken place. The
Company shall obtain the assumption and performance of this Agreement by any
such successor; provided, however, that such commitment by the Company
(including a failure to satisfy such commitment) shall not give Executive the
right to object to or enjoin any transaction among the Company, any of its
affiliates, and any such successor. To the extent a failure by the Company to
satisfy the foregoing commitment constitutes a material breach of this Agreement
and to the extent not cured in accordance with Section 4(a)(4), such failure
shall constitute “Good Reason” pursuant to Section 4(a)(4)(iv).
     8. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     9. Survivability. The provisions of this Agreement which call for
performance after the end of the Term, including, without limitation, the
agreements contained in Section 3(e)(2)-(3) and Sections 5 and 6 (to the extent
applicable) shall survive the termination of this Agreement for any reason.
     10. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below. Notice deposited in the United States Mail,
mailed in the manner described herein above, shall be effective upon deposit.
Notice given in any other manner shall be effective only if and when received:

     
If to Executive:
  John N. Molbeck, Jr.
 
  11111 Claymore Road
 
  Houston, Texas 77024
 
  Fax: (832) 358-9529
 
   
If to Company:
  HCC Insurance Holdings, Inc.
 
  13403 Northwest Freeway
 
  Houston, Texas 77040
 
  Fax: (713) 462-2401
 
  Attention: General Counsel

     11. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     12. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the

20



--------------------------------------------------------------------------------



 



Agreement, and the remaining provisions of the Agreement will remain unaffected
and in full force and effect.
     13. Arbitration. Except as provided in subsection (d) below, in the event
any dispute arises out of or related to Executive’s employment with or by the
Company, or separation/termination therefrom, which cannot be resolved by the
Parties to this Agreement, such dispute shall be submitted to final and binding
arbitration. Except as provided in subsection (d) below, arbitration of such
disputes is mandatory and in lieu of any and all civil causes of action and
lawsuits either party may have against the other arising out of Executive’s
employment with the Company, or separation therefrom.
          (a) The arbitration shall be conducted in accordance with the National
Rules for the resolution of Employment Disputes of the American Arbitration
Association (“AAA”). If the Parties cannot agree on an arbitrator, a list of
seven (7) arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Executive striking first. Subject to
subsection (c) below, cost of the arbitration will be shared equally by
Executive and Company. Such arbitration shall be held in Houston, Texas.
          (b) Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof by the filing of a petition to enforce the
award. Costs of filing may be recovered by the party that initiates such action
to have the award enforced.
          (c) The Company shall promptly reimburse Executive for all eligible,
reasonable costs and expenses incurred in connection with any dispute,
controversy, or claim submitted to binding arbitration in accordance with this
Section in an amount up to, but not exceeding an amount equal to twenty percent
(20%) of Executive’s Base Salary (or, if the dispute arises during the
Consulting Period, Executive’s Base Salary as in effect immediately prior to the
beginning of the Consulting Period) per taxable year of Executive, unless
Executive was terminated for Cause, in which event Executive shall not be
entitled to reimbursement unless and until it is determined he was terminated
other than for Cause. To be eligible for reimbursement under this subsection
(c), (1) the expenses must be incurred during the period beginning on the
Effective Date and ending on the date that is ten years after the end of the
Term and (2) the expenses must be submitted to the Company for reimbursement
within 90 days after the end of the taxable year of Executive in which the
expenses were incurred. Amounts eligible for reimbursement shall be paid to
Executive before the last day of the taxable year of Executive following the
taxable year in which the expenses were incurred. The amount of expenses
eligible for reimbursement during Executive’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year of Executive.
Executive’s right to reimbursement under this subsection (c) may not be
assigned, alienated, or exchanged for any other benefit.
          (d) It is specifically agreed by the Parties that any enforcement
action by the Company against Executive for equitable relief, including, but not
limited to, injunctive relief under Section 5 of this Agreement shall not be
subject to this Section requiring arbitration and that the Company shall not be
required to seek arbitration against Executive for any purported violation by
Executive of his obligations under Section 5 of this Agreement.

21



--------------------------------------------------------------------------------



 



     14. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, and shall be binding upon Executive’s heirs, executors, administrators,
or other legal representatives or assigns.
     15. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of Company.
     16. Effective Date. It is understood by the Parties that this Agreement
shall be effective as of the Effective Date when signed by both the Company and
Executive.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflict of
laws principles.
     18. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive agrees to venue in the state or federal courts in Harris
County, Texas, and agrees to waive and does hereby waive any defenses and/or
arguments based upon improper venue and/or lack of personal jurisdiction. By
entering into this Agreement, Executive agrees to personal jurisdiction in the
state and federal courts in Harris County, Texas.
     19. Compliance With Code Section 409A.
          (a) Delay in Payments. Notwithstanding anything to the contrary in
this Agreement, (i) if upon the Termination Date Executive is a “specified
employee” within the meaning of Code section 409A (determined by applying the
default rules applicable under such Code section except to the extent such rules
are modified by a written resolution that is adopted by the Compensation
Committee and that applies for purposes of all deferred compensation plans of
the Company and its affiliates) and the deferral of any amounts otherwise
payable under this Agreement as a result of Executive’s termination of
employment is necessary in order to prevent any accelerated or additional tax to
Executive under Code section 409A, then the Company will defer the payment of
any such amounts hereunder until the date that is six months following the
Termination Date, at which time any such delayed amounts will be paid to
Executive in a single lump sum, with interest from the date otherwise payable at
the rate of return on 90-day Treasury bills in existence at the Termination Date
and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Code section 409A, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Code Section 409A.
          (b) Overall Compliance. To the extent any provision of this Agreement
or any omission from the Agreement would (absent this Section 19(b)) cause
amounts to be includable in income under Code section 409A(a)(1), the Agreement
shall be deemed amended to the extent necessary to comply with the requirements
of Code section 409A; provided, however, that this Section 19(b) shall not apply
and shall not be construed to amend any provision of the Agreement to

22



--------------------------------------------------------------------------------



 



the extent this Section 19(b) or any amendment required thereby would itself
cause any amounts to be includable in income under Code section 409A(a)(1).
     (c) Reformation. If any provision of this Agreement would cause Executive
to occur any additional tax under Code section 409A, the parties will in good
faith attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provisions of Code section 409A.
     (d) Code Section 409A Excise Tax Gross Up. If the terms of this Agreement
(as may be modified under Sections 19(b) and 19(c)) or any action or omission by
the Company in its performance under this Agreement, causes any payment or
benefit received or to be received by Executive from the Company pursuant to
this Agreement (including without limitation any payments under Sections 4(b)(7)
and 4(f)(7)) (the “Agreement Payments”) to be subject to the excise tax and
additional interest imposed by Code section 409A(a)(1)(B) (the “409A Excise
Tax”), the Company shall pay Executive, at the time specified below, an
additional amount (the “409A Gross-Up Payment”) such that the net amount that
Executive retains, after deduction of the 409A Excise Tax on the Agreement
Payments; any federal, state, and local income and employment taxes; any
additional 409A Excise Taxes upon the 409A Gross-Up Payment; and any interest,
penalties, or additions to tax payable by Executive with respect thereto, shall
be equal to the total present value (using the applicable federal rate (as
defined in section 1274(d) of the Code) in such calculation) of the Agreement
Payments at the time such payments are to be made. Payment of such additional
amount shall occur on or before the earlier to occur of (i) the date which the
Company is required to withhold any such taxes and (ii) the date on which
Executive remits such taxes to the Internal Revenue Service (to the extent not
withheld). For purposes of determining the amount of the 409A Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the 409A Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rates of taxation applicable to individuals as are
in effect in the state and locality of Executive’s residence in the calendar
year in which the 409A Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates. This
Section 19(d) does not require the Company to pay, reimburse, or gross up
Executive with respect to excise taxes imposed under any other section of the
Code or under state or local law.
[remainder of page intentionally left blank ]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the Effective Date.

                              COMPANY: EXECUTIVE:       HCC Insurance Holdings,
Inc.
 
                /s/ John N. Molbeck, Jr.       By:   /s/ Frank J. Bramanti      
        John N. Molbeck, Jr.           Frank J. Bramanti,
 
              Chief Executive Officer
 
               
Date:
  August 10, 2007            
 
                            Date: August 10, 2007
 
                            Acknowledged by:
 
               
 
          By:   /s/ Edward H. Ellis, Jr.
 
               
 
              Edward H. Ellis, Jr.,
 
              Executive Vice President and Chief Financial
 
              Officer
 
               
 
          Date:   August 10, 2007

signature page
employment agreement — molbeck





--------------------------------------------------------------------------------



 



Exhibit 3(l)
Option Vesting and Exercise Provisions
Termination of Employment.
1. In the event the employment of the Employee is terminated by the Employee for
Good Reason (as such term is defined in the Employment Agreement between the
Company and the Employee entered into on August 10, 2007 but effective as of the
1st day of March, 2007 (the “Employment Agreement")) or by the Company without
Cause (as such term is defined in the Employment Agreement), the Employee shall
have the right to exercise this option for the full number of shares not
previously exercised or any portion thereof, except as to the issuance of
fractional shares, to the full extent of this option at any time within the
unexpired term of this option.
2. In the event the employment of the Employee is terminated for Cause or by
Employee without Good Reason, the Employee shall have the right at any time
within thirty (30) days after the termination of such employment or, if shorter,
during the unexpired term of this option, to exercise this option for the full
number of shares not previously exercised or any portion thereof, except as to
the issuance of fractional shares, but only to the extent this option was
otherwise exercisable in accordance with Paragraph 4 hereof as of the date of
such termination of employment.
3. In the event the employment of the Employee is terminated by reason of
Disability, then the Employee shall have the right to exercise this option for
the full number of shares not previously exercised or any portion thereof,
except as to the issuance of fractional shares, to the full extent of this
option at any time within the unexpired term of this option.
4. In the event of the death of the Employee while in the employ of the Company
or the Subsidiaries, this option may be exercised for the full number of shares
not previously exercised, or any portion thereof, except as to the issuance of
fractional shares, to the full extent of this option at any time within the
unexpired term of this option, by the person or persons to whom the Employee’s
rights under this option shall pass by the Employee’s will or by the laws of
descent and distribution, whichever is applicable.
5. If Employee elects to voluntarily terminate his employment with the Company
for any reason (or no reason) within one-hundred eighty (180) days after the
date of a Change of Control (as defined in the Employment Agreement), then the
Employee shall have the right to exercise this option for the full number of
shares not previously exercised or any portion thereof, except as to the
issuance of fractional shares, to the full extent of this option at any time
within the unexpired term of this option.
exhibit 3(l)

